            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO: 1:17-cv-00226-MR


CYNTHIA GAYLE GREGORY,         )
individually, and BRAD H.      )
FERGUSON, as Administrator CTA )
of the ESTATE OF RAYMOND J.    )
SAVIGNAC,                      )
                               )
           Plaintiffs,         )
                               )
      vs.                      )
                               )
WELLS FARGO CLEARING           )
SERVICES, LLC,                 )
                               )
           Defendant,          )
                               )      ORDER
      vs.                      )
                               )
CYNTHIA GAYLE GREGORY,         )
individually, and BRAD H.      )
FERGUSON, as Administrator CTA )
of the ESTATE OF RAYMOND J.    )
SAVIGNAC, CHARLOTTE            )
JEANNINE SAVIGNAC, EDWARD      )
BRIGGS SAVIGNAC, and           )
CHARLOTTE M. SAVIGNAC,         )
                               )
           Claimants in        )
           Interpleader.       )
                               )
     THIS MATTER is before the Court on the “Notice of Settlement

Agreement” filed by the Plaintiff Cynthia Gayle Gregory [Doc. 79] and the

attachments thereto [Docs. 80, 81].

     From a review of the Notice of Settlement Agreement and individual

settlement agreements attached thereto, it appears to the Court that all

Claimants in Interpleader -- namely, Ms. Gregory; Brad H. Ferguson, as

Administrator CTA of the Estate of Raymond J. Savignac; Charlotte

Jeannine Savignac; Edward Briggs Savignac; and Charlotte M. Savignac,

through Jeannine Savignac as attorney-in-fact -- have agreed to settle their

dispute, have consented to the dismissal of all pending claims and

crossclaims in this action, and have entered into mutual releases and

covenants not to sue.

     As noted in prior Orders and party submissions, as well as the

individual settlement agreements, this interpleader action relates to assets

held in a Wells Fargo Clearing Services, LLC (“WFCS”) brokerage account

(Account No. XXXX-1548) opened and maintained by Raymond J. Savignac

prior to his death (the “Account”). The Court previously ordered WFCS to

“hold the disputed assets until a determination is made regarding the proper

recipient(s) of such assets and then to pay or transfer the assets to such

recipient(s), at which point WFCS would be entitled to a full dismissal and

                                      2
discharge.” [Doc. 57]. The Court further ordered that “WFCS shall comply

with further Orders from the Court regarding transfer, investment, purchase,

sale, or payment of Account assets, including the transfer or payment of

assets to one or more Claimants in Interpleader.” [Doc. 13 at 3]. The

individual settlement agreements call for Ms. Gregory “to receive all assets

held by WFCS in the Account,” and the Savignac Claimants in Interpleader

“expressly [consent] to the release of all stock, cash, or other assets in such

Account” to Ms. Gregory. [See Docs. 79-1 at 2, 79-2 at 2, 79-3 at 2].

      In light of the above and upon careful review and consideration of the

Notice of Settlement Agreement and Exhibits to same, the Court concludes

that the parties have settled their dispute, the referenced transfer of assets

is warranted, and this matter should be closed.

      IT IS, THEREFORE, ORDERED that:

      (1)   All stock, cash, and other assets held by WFCS in the Account

            are to be transferred to Ms. Gregory, with Ms. Gregory identifying

            for WFCS a separate account to receive these assets and

            providing WFCS with specific instructions on how she would like

            the assets transferred;




                                      3
     (2)    The parties shall provide any information, signatures, or

            documentation reasonably required by WFCS to facilitate this

            transfer of assets;

     (3)    After transfer of such assets, WFCS shall close the Account;

     (4)    Consistent with the Court’s prior Order [Doc.13 at 3], unless

            WFCS refuses to transfer the Account’s assets to Ms. Gregory

            as provided above, WFCS shall not be liable for any market

            losses, decrease in value, or other costs or damages arising from

            the Account’s investments or from WFCS’ compliance with any

            Order or instructions from the Court;

     (5)    The crossclaims filed by Charlotte Jeannine Savignac, Edward

            Briggs Savignac, and Charlotte M. Savignac in this matter are

            DISMISSED; and

     (6)    The Clerk of Court is directed to CLOSE this matter.

     A     Judgment    consistent     with      this    Order   shall   be   entered

contemporaneously herewith.
                                    Signed: September 3, 2019
     IT IS SO ORDERED.




                                          4
